       1:19-cr-10068-JES-JEH # 8        Page 1 of 1                                          E-FILED
                                                              Tuesday, 28 January, 2020 10:52:29 AM
                                                                        Clerk, U.S. District Court, ILCD

                    IN THE UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF ILLINOIS
                              PEORIA DIVISION


UNITED STATES OF AMERICA,
     Plaintiff,

v                                               Case Number: 19CR10068

JUSTIN COX,
      Defendant.


                               ORDER OF DETENTION

The Defendant appeared before this Court for a detention hearing on Monday, January
27, 2020. The Government moved for detention of the Defendant pursuant to 18 U.S.C. §
3142(f)(1) & (f)(2).

Defendant, through counsel, indicated to the Court that the Defendant waived the right
to a detention hearing. Accordingly, pursuant to that waiver, this Court orders that the
Defendant be DETAINED.

Pursuant to 18 U.S.C. § 3142, the Defendant “shall be detained” for the duration of the
continuance. Accordingly, the Defendant shall be held in the custody of the United States
Marshal until a detention hearing, if any, is held.

Pursuant to 18 U.S.C. § 3142(h)(i), the Court directs that the Defendant be committed to
the custody of the Attorney General for confinement in a corrections facility separate, to
the extent practicable, from persons awaiting or serving sentences or being held in
custody pending appeal; directs that the Defendant be afforded a reasonable opportunity
for private consultation with counsel; and, on order of a court of the United States or on
a request of an attorney for the Government, the person in charge of the corrections
facility in which the Defendant is confined deliver the Defendant to a United States
marshal for the purpose of an appearance in connection with a court proceeding.

The Defendant is remanded into the custody of the United States Marshal.

                              Entered on January 27, 2020

                                s/Jonathan E. Hawley
                              U.S. MAGISTRATE JUDGE

                                       Page 1 of 1
